Citation Nr: 1732663	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to exposure to chemicals, gases, and herbicidal agents. 

2.  Entitlement to service connection for diabetic neuropathy, to include as due to exposure to chemicals, gases, and herbicidal agents. 

3.  Entitlement to service connection for chronic leg edema, to include as due to exposure to chemicals, gases, and herbicidal agents. 

4.  Entitlement to service connection for venous insufficiency, to include as due to exposure to chemicals, gases, and herbicidal agents.  

5.  Entitlement to service connection for high cholesterol, to include as due to exposure to chemicals, gases, and herbicidal agents.  

6.  Entitlement to service connection for hypertension, to include as due to exposure to chemicals, gases, and herbicidal agents.  


7.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1973 to December 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2012, May 2014, and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In pertinent part, the July 2012 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective December 27, 2011.  The RO also denied service connection for high cholesterol and hypertension.  In September 2013, the Veteran perfected an appeal as to the issue of entitlement to service connection for hypertension and high cholesterol.  

In August 2012, the Veteran requested a higher disability rating for bilateral hearing loss.  The RO continued the noncompensable rating in an April 2013 rating decision.  In June 2013, the Veteran requested a reconsideration of his claim.  In November 2013, the Veteran clarified that his June 2013 statement was a claim for an increased rating, not a notice of disagreement.  In the May 2014 rating decision on appeal, the RO adjudicated the claim for an increased rating and continued the noncompensable rating for bilateral hearing loss.  

In the August 2015 rating decision, the RO denied service connection for diabetes mellitus, diabetic neuropathy, chronic leg edema, and venous insufficiency.  The RO also adjudicated the claims for entitlement to service connection for high cholesterol and hypertension, as claims to reopen.  Although the RO construed the claims as claims to reopen and determined that new and material evidence was required, the Board finds that the claims for service connection for high cholesterol and hypertension were still pending and the RO's use of the new and material evidence standard was improper.  Therefore, the issues have been recharacterized accordingly as shown on the title page.

During the pendency of these claims, the Veteran requested a Board hearing.  The hearing was scheduled for February 2017; however, the Veteran withdrew his hearing request in February 2017.  

The RO added additional VA and private treatment records to the record after the most recent adjudications of the case.  The Veteran did not submit a waiver.  However, as the additional evidence is not pertinent, relevant, or is essentially duplicative to the issues decided herein, this case does not need to be remanded for RO review.  See 38 C.F.R. § 19.37 (2016).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for edema, venous insufficiency, and hypertension as well as entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was not present in service or for many years thereafter, and is not related to the Veteran's active service.

2.  The Veteran's diabetic neuropathy was not present in service or for many years thereafter, and is not related to the Veteran's active service.

3.  High cholesterol is not a disease or injury or the result of a disease or injury.


CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1131, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  There is no legal basis for granting service connection for high cholesterol. 
38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

All appropriate development to obtain the Veteran's pertinent, available service treatment records and post-service medical records has been completed.  The Board acknowledges that no medical opinion was obtained with respect to the service connection claims denied herein.  However, the Board finds a remand for an etiology opinion is not required.  As discussed below, although the record includes diagnoses of diabetes mellitus and diabetic neuropathy during the period of the claim, the record does not contain competent evidence that the disorders were present within one year after service, or that the disorders are related to service.  Therefore, the medical evidence is sufficient to decide the claims, and VA is not obliged to provide an examination or obtain an opinion in response to the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i). 

With respect to the claim for entitlement to service connection for high cholesterol, the pertinent facts in this case are not in dispute, and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016). See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Neither the Veteran nor his representative have identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria: Service Connection 

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Diabetes Mellitus and Diabetic Neuropathy 

The record reflects that the Veteran currently has diabetes mellitus, which was initially diagnosed in 2005, almost 30 years after his separation from service.  The medical evidence also includes treatment for diabetic neuropathy as early as 2013.  The Veteran contends that his diabetes mellitus and diabetic neuropathy are related to active service.  He generally asserts that his disabilities were caused by in-service gas inhalation as well as exposure to chemicals and herbicides.  He admitted that he served during the Vietnam Era, but specifically denied in-country service in the Republic of Vietnam.  

Notably, the Veteran has not provided further explanation regarding his alleged in-service exposure to gases and chemicals or why he believes these led to his current disabilities.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any supporting evidence that he was exposed to gases, herbicides, or chemicals other than his own assertions.

The Board notes that there is no evidence in his service treatment records or the other medical evidence of record to suggest he had diabetes mellitus or diabetic neuropathy during service.  The first medical evidence of diabetes mellitus and diabetic neuropathy was many years after service.  In addition, upon a thorough review of the entire record, there is no medical statement or other competent evidence linking the Veteran's diabetes mellitus and diabetic neuropathy to his military service, to include his alleged chemical exposure and gas inhalation.

While the Veteran might believe his claimed disabilities are related to service, as a lay person, his opinion is of insufficient value to establish the required nexus.  He has not been shown to possess the requisite expertise or knowledge to address this matter.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Moreover, the medical evidence shows that his diabetic neuropathy is related to his diabetes mellitus.  However, the Veteran is service connected for post-traumatic stress disorder, tinnitus, bilateral hearing loss, and a bilateral knee disability.  As decided herein, the Veteran is not service connected for diabetes mellitus, and the evidence does not suggest that his diabetic neuropathy or diabetes mellitus were caused or aggravated by his service-connected disabilities. 

In sum, the Board concludes that service connection is not warranted for diabetes mellitus and diabetic neuropathy because the preponderance of the evidence establishes that the Veteran did not develop the diseases until many years following his discharge from service and that the diseases are not otherwise related to service or a service-connected disability.

Although the Board has duly considered the benefit-of-the-doubt doctrine, a preponderance of the evidence is against the Veteran's claim.  As such, the doctrine is inapplicable and the claim must be denied.

High Cholesterol 

High cholesterol is a laboratory finding.  It is not a disease or injury, or a disability resulting from a disease or injury.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are not, in and of themselves, disabilities.)  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Since service connection is only available for disabilities resulting from diseases and injuries, this claim must be denied because it is without legal merit.  


ORDER

Service connection for diabetes is denied. 

Service connection for diabetic neuropathy is denied.  

Service connection for high cholesterol is denied.


REMAND


Hypertension

The Veteran was afforded a VA examination in March 2013.  Here, the Board finds that the March 2013 medical opinion is inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner provided an internally inconsistent medical opinion.  Specifically the examiner concluded that it was less likely than not that the Veteran's hypertension was related to service, but also concluded that an opinion regarding service connection could not be reached without resorting to mere speculation.  In support of the opinion, the examiner acknowledged the Veteran's elevated blood pressure readings during service, but found that there was no indication in the service treatment records that hypertension was formally diagnosed or required treatment during service.  The examiner concluded that the Veteran's in-service elevated blood pressure readings were associated with discomfort, such as knee pain and sinusitis and that the service treatment records did not indicate that the documented increases in blood pressure were chronic.  Additionally, although the VA examiner concluded that the Veteran's blood pressure increased with discomfort such as knee pain and sinusitis, the examiner did not provide an opinion regarding secondary service connection.  As noted above, the Veteran is service connected for a bilateral knee disability, post-traumatic stress disorder, tinnitus, and bilateral hearing loss.  Therefore a remand is required to afford the Veteran another VA examination to address direct and secondary service connection. 

Chronic Leg Edema and Venous Insufficiency

Initially, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Post-service medical records include treatment for edema of the left lower extremity and venous insufficiency.  An October 2016 VA treatment record show that the Veteran reported lower extremity swelling since he fell over a cliff during service.  He also reported that he noticed bilateral ankle swelling and that his left lower extremity was swollen for as long as he could remember.  An October 2016 VA cardiology note indicates longstanding edema for decades.  Service treatment records document a right ankle injury in 1974.  The Board finds that under these circumstances, a VA examination and opinion are warranted pursuant to McLendon.

Bilateral Hearing Loss 

The Board notes that additional evidence has been associated with the file since the February 2015 statement of the case (SOC).  Evidence newly associated with the file includes March 2016 and November 2016 VA audio examinations.  The record does not contain a waiver of initial review by the RO.  Because the VA examinations are pertinent to the issue of entitlement to an increased rating for bilateral hearing loss, and no waiver has been submitted, this evidence must be reviewed by the Agency of Original Jurisdiction (AOJ), and a supplemental statement of the case (SSOC) furnished if the appeal remains denied.  As such, an SSOC should be issued which considers all of the evidence submitted since February 2015.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If the RO or AMC deems the above-noted records do not exist or that any additional attempts to obtain these records would be futile, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his currently diagnosed hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner should address the following:

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, was caused by, or is otherwise etiologically related to his military service.  

(b) Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused by or aggravated by his service-connected disabilities, to include his bilateral knee disability. 

In doing so, the examiner should consider and discuss the March 2013 VA examiner's findings that the Veteran's in-service elevated blood pressure readings were associated with discomfort. 

A complete rationale must be provided for all opinions offered, and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence/information, if any, would allow for a more definitive opinion.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his edema and venous insufficiency of the lower extremities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner should address with respect to each disorder whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, was caused by, or is otherwise etiologically related to his military service, to include his alleged in-service fall.  

In doing so, the examiner must consider and discuss the Veteran's statements regarding his alleged in-service fall, the service treatment records showing a right ankle injury, and his statements that he had bilateral ankle swelling since service.  

4.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


